Case 20-17713-CMG          Doc 21    Filed 11/16/20 Entered 11/16/20 17:20:47            Desc Main
                                    Document      Page 1 of 2



  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY
  MCMANIMON, SCOTLAND & BAUMANN, LLC
  427 Riverview Plaza
  Trenton, New Jersey 08611
  (973) 681-7979
  Joseph R. Zapata, Jr.
  jzapata@msbnj.com
  Attorneys for Andrea Dobin, Chapter 7 Trustee



  In re:                                                    Case No. 20-17713 (CMG)

  NYRLINE NICOLAS-PAUL,                                     Chapter 7

                             Debtor.                        The Honorable Christine M. Gravelle


           CERTIFICATION OF CONSENT REGARDING EXTENDING TIME TO
                     OBJECT TO THE DEBTOR’S DISCHARGE

      I certify that with respect to the Consent Order Extending Time to Object to the Debtor’s
Discharge submitted to the Court, the following conditions have been met:
(a)    The terms of the Consent Order are identical to those set forth in the original Consent
       Order;
(b)    The signatures represented by the /s/ Joseph R. Zapata, Jr. and /s/ Nicholas Fitzgerald
       on the Consent Order reference the signatures of consenting parties obtained on the
       original consent order;
(c)    I will retain the original Consent Order for a period of 7 years from the date of closing
       of the case or adversary proceeding;
(d)    I will make the original Consent Order available for inspection on request of the Court
       or any party in interest; and
Final paragraph options:
☐ (e) If submitting the Order and this certification to the Court conventionally, I acknowledge
the signing of same for all purposes, including those under Fed. R. Bankr. P. 9011 (sign
certification in pen and ink and the Court will scan);

☒ (e) If submitting the Order and this certification to the Court electronically via the presiding
judge’s e mail box, as a registered Participant of the Court’s Case Management/ Electronic Files
(CM/ECF) System, I will simultaneously electronically file this certification with the Court, by use
Case 20-17713-CMG       Doc 21    Filed 11/16/20 Entered 11/16/20 17:20:47        Desc Main
                                 Document      Page 2 of 2



of my login and password, thereby signing same for all purposes including those under Fed. R.
Bankr. P. 9011.

Dated: November 16, 2020                          By         /s/ Joseph R. Zapata, Jr.
                                                             JOSEPH R. ZAPATA, JR.




4841-2585-9538, v. 1
